        Case 2:19-cv-04333-ER Document 46 Filed 02/08/21 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CHARLES FREEMAN,                    :       CIVIL ACTION
                                    :       NO. 19-4333
            Petitioner,             :
      v.                            :
                                    :
MARK CAPOZZA, et al.,               :
                                    :
            Respondents.            :


                                    ORDER


            AND NOW, this 8th day of February, 2021, after careful

and independent consideration of the Report and Recommendation

of United States Magistrate Judge Marilyn Heffley (ECF No. 37)

and Petitioner’s objections thereto (ECF Nos. 40, 42), 1 it is

hereby ORDERED as follows:

      1. The Report and Recommendation (ECF No. 37) is REJECTED

           in accordance with the accompanying Memorandum;

      2. Petitioner’s objections to the Report and Recommendation

           (ECF Nos. 40, 42) are SUSTAINED in accordance with the

           accompanying Memorandum;

      3. The Petition for a Writ of Habeas Corpus (ECF No. 1) is

           GRANTED, and the Commonwealth of Pennsylvania shall



1     The Court undertakes a de novo review of the portions of the Report and
Recommendation to which a party has objected. See 28 U.S.C. § 636(b)(1);
Cont’l Cas. Co. v. Dominick D’Andrea, Inc., 150 F.3d 245, 250 (3d Cir. 1998).
The Court “may accept, reject or modify, in whole or in part, the findings or
recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1).
 Case 2:19-cv-04333-ER Document 46 Filed 02/08/21 Page 2 of 2



   either release or retry Petitioner within 120 days of

   entry of this Order; and

4. The Clerk of Court shall mark this case CLOSED.



    AND IT IS SO ORDERED.



                      _/s/ Eduardo C. Robreno_______
                      EDUARDO C. ROBRENO, J.




                              2
